DENY; and Opinion Filed December 19, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01158-CV

                              IN RE JAMES DONDERO, Relator

                  Original Proceeding from the 256th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-11-16417

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                Opinion by Justice Lang-Miers
        In this original proceeding, relator complains of the trial court’s September 27, 2018

enforcement order. To be entitled to mandamus relief, a relator must show both that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us,

we conclude relator has not shown he is entitled to the relief requested because he has an adequate

remedy on appeal. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to

the relief sought).




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
181158F.P05                                        JUSTICE